Title: To George Washington from John Bayard, 21 April 1789
From: Bayard, John Bubenheim
To: Washington, George



Brunswick [N.J.] 21st April 1789

Amidst the general joy that is diffused through the United states on your Excellency’s unanimous election as President General, permit me to present you my most sincere & respectful compliments of congratulation.
At the same time, from my peculiar situation & by the advice of my friends both in Philada & New York I take the liberty to offer myself to your Excellency for your nomination to the Office of Collector of the Customs for the State of Pennsylvania.
My long residence in Philadelphia, near thirty years, in the mercantile line, the part I took in our late important contest, the various Offices of honor & confidence confer’d on me by my fellow Citizens during that period & my having at the beginning of the War loaned almost the whole of my estate to the United States which still continues in their funds, are amongst the reasons that lead me to apply to your Excellency for this appointment.
A letter which I received from the Chief Justice with a certificate from the Judges of the Supreme Court of Pennsylvania accompany this letter.
If I am approved, I hope to discharge the duties of the Office with fidelity & am with the utmost respect Your Excellency’s most obedt & very hmble Servant

John Bayard

